DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what valve the applicant is referring to when “the valve” is mentioned – the first valve, or the second (pressure release) valve (or a second valve or flow regulator in claim 17) , or possibly the heating element. The examiner is considering this to refer to either of the valves. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone (US Pub. 20110159782 A1) in view of Cocuzza (US Pub. 20200080446 A1), Kim (KR20040016495A),  Kabasawa (WO-2018034308-A1), and Hileman (US  Pat 5605487 A)
With respect to claim 1, Sone discloses: a chemical mechanical polishing system, comprising: a platen (13, fig. 1) to support a polishing pad (11); a carrier head (14) to hold a substrate in contact with the polishing pad. Additionally, Sone discloses a control system configured to cause a valve to open and close in accordance with a delivery schedule to deliver heat (through hot water) to a polishing pad ([0088], where the delivery schedule is the result of the PID output in response to the pad temperature controller 20, with a sensor to measure the temperature of the polishing pad – see [0060]), and that the instructions for control is a recipe stored in a storage device ([0063]) (such device could have been non-transitory as information is not being constantly changed).
However Sone does not disclose a steam generator including a vessel having a water inlet and a steam outlet, and a heating element configured to apply heat to a portion of lower chamber to generate steam; an arm extending over the platen having at least one opening oriented to deliver steam from the steam generator onto the polishing pad; a first valve in a fluid line between the opening and the steam outlet to controllably connect and disconnect the opening and the steam outlet; a sensor to monitor a steam parameter; and a control system coupled to the sensor, the valve and optionally to the heating element, the control system configured to cause the valve to open and close in accordance with a steam delivery schedule in a polishing process recipe stored as data in a non-transitory storage device, receive a measured value for the steam parameter from the sensor, receive a target value for the steam parameter, and perform a proportional integral derivative control algorithm with the target value and measured value as inputs so as to control the first valve and/or a second pressure release valve and/or the heating element such that the measured value reaches the target value substantially just before the valve is opened according to the steam delivery schedule.
Kim, in the same field of endeavor, teaches of a steam generator (250, fig. 5) including a vessel and a steam outlet (leading out top of steam generator), and a heating element (256) configured to apply heat to a portion of lower chamber to generate steam; an arm (230) extending over the platen having at least one opening oriented to deliver steam from the steam generator onto the polishing pad; a first valve (260) in a fluid line between the opening and the steam outlet to controllably connect and disconnect the opening and the steam outlet;
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a steam generator and the steam nozzle into Sone, as by using steam the nozzle will not have to be in contact with the polishing pad (Kim, [0023])
Sone and Kim do not teach that that there is a water inlet into the steam generator. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to have incorporated such water inlet (see Hileman (in the same field of endeavor, and relevant to the problem being solved), fig. 14 – makeup port 414) because as seen from the apparatus of Kim, the steam ejected from the nozzle is not recovered into the steam generator, and as such water needs to be maintained in such steam generator, and thus a means for introducing water into the steam generator is necessary (see also [0047] of Kim).
Additionally, the apparatus of Sone does not show that there is a motor used to motor to generate relative motion between the platen and the carrier head. Kabasawa, in the same field of endeavor, teaches of a motor attached to a platen ([0018], platen is polishing table 2), and that such motor would have been used to generate relative motion between the platen and a polishing head (1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a motor into the apparatus of Sone, because while Sone does not teach of a means to generate the motion provided by the arrow A, Kabasawa teaches of one means of providing such motion, and one would have seen the need to have some component to generate that motion, and this is provided by the motor of Kabasawa.
Sone, Kim, and Kabasawa and Hileman, do not teach of a control system to receive a measured value for the steam parameter from the sensor, receive a target value for the steam parameter, and perform a proportional integral derivative control algorithm with the target value and measured value as inputs so as to control the first valve and/or a second pressure release valve and/or the heating element such that the measured value reaches the target value substantially just before the valve is opened according to the steam delivery schedule.
Cocuzza, relevant to the problem being solved, teaches of a steam generator (abstract), which while different than the steam generator of Kim, teaches that is known to provide a sensor to measure steam parameters ([0009]) and to use the sensed information – measured value (temperature, pressure) to provide feedback control by means of a PID algorithm ([0043]),  and to use the PID control loop to maintain ([0044]) a desired steam setpoint (temperature, pressure) by adjusting the power of a burner blower (analogous to the heater/heating element in Kim, “which roughly corresponds to heat energy input to the combustion chamber”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control system of Sone, in view of Kabasawa, Hileman, and Kim, to have used a PID loop to control the steam generator of Kim, as incorporated into Sone, Kabasawa, and Hileman, because using PID controls provides system stability and the ability to maintain a desired setpoint (target value), (Cocuzza, [0043]). Additionally, Kim teaches of a heater control (258), however with no control method disclosed.
In view of the teachings of Sone, Kabasawa, Cocuzza, and Kim and Hileman, it would have been obvious to one of ordinary skill in the art to have utilized a PID control loop to adjust heater power to meet a target parameter (temperature/pressure of steam), such that the target parameter is met substantially just before the valve is opened according to the steam delivery schedule (the PID control loop  of Cocuzza operates ([0044]) whenever the system is operating to meet required steam temperature/pressure, and to respond to any transients).
With respect to claims 2 and 3, Cocuzza teaches that the measured parameters are both steam temperature and steam pressure (([0043-0044]), thus these limitations are satisfied, as the teachings of Cocuzza are incorporated into Sone, Kabasawa,  Kim and Hileman. Additionally, one of ordinary skill in the art would have recognized that both pressure and temperature contribute to the enthalpy of the steam and thus are related parameters that relate to the heat content of the steam.
With respect to claim 4, the system of Sone, Kabasawa, Cocuzza, Kim and Hileman teach the limitation that the controller is configured to perform the proportional integral derivative control algorithm so as to control the valve during times other than a delivery period in the steam delivery schedule.  Cocuzza teaches that the PID algorithm operates at all times the steam generator is operated ([0044]), that “ Use of PID calculations in control loops is well known to those skilled in the art” ([0043]) ; and Sone also teaches that a PID algorithm  is used to operate to control heating parameters of the polishing pad ([0011]), and since one would have recognized that there are times when heating conditions are satisfied (i.e. pad temperature is at correct level) then the PID algorithm would have caused the valve to not open to generate steam, or that since there is no steam demand, no additional heat needs to be added to the steam generator, as no steam is being delivered, and thus the only heat lost would be to the outside environment. Additionally, it is known from Kim, in [0047] to control the amount of steam delivered to the polishing pad through the valve, and it would have been obvious to one of ordinary skill in the art to utilize the PID algorithm to control this valve as well, to control the amount of steam, as well as other steam parameters. 
Additionally, the examiner would also like to direct attention to the rejection for claim 17 below, where a second valve is incorporated into the system and is controlled using a PID algorithm.
With respect to claim 5, Cocuzza, as incorporated into Sone, Kim and Kabasawa teaches that the controller is configured to perform the proportional integral derivative control algorithm so as to control the heating element.
With respect to claims 6-8, optimization of PID control loops is known to one of ordinary skill in the art, and it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have optimized the PID parameters such that any target value is reached at any specific time. This is exemplified by the teachings  of  Kabasawa, which teaches that it is known to automate ([0006-0007] – one of ordinary skill in the art of utilizing PID control algorithms would have the special knowledge needed in optimizing the control, as this is done through routine experimentation) the necessary calculations (example of time necessary to reach parameter in [0059-0060], in fig. 15). However, absent the teachings of Kabasawa, it is shown that PID control is known in the art (see many of the above references wherein a PID controller is present), and it is known that one can tune a PID controller to achieve a desired performance.  Additionally, the instant specification does not teach of how this is achieved, thus demonstrating that one or ordinary skill in the art would know how to achieve this. 
With respect to claim 9, Sone, Kabasawa, Kim, and Hileman, as applied above, do not teach  a water level sensor to monitor a water level in the vessel, and wherein the controller is configured to receive a signal from the water level sensor and to modify a flow rate of water through the water inlet based on the signal the water level sensor to keep a water level in the vessel above the heating element and below the steam outlet.
Hileman also teaches (col 14, lines 27-50) of a water level sensor (412) to monitor a water level in the vessel, and wherein the controller is configured to receive a signal from the water level sensor and to modify a flow rate of water (through a valve, not shown) through the water inlet based on the signal the water level sensor to keep a water level in the vessel above the heating element and below the steam outlet.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a water level sensor and the method of controlling water level, into, Sone, Kabasawa, Kim, and Hileman, as applied above as this would have keep the heating elements below a water level  and at a predetermined level (Hileman, col 14, lines 27-50).
With respect to claim 10, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach wherein the controller is configured to open the valve during a dispense (when the controller calls for heating of the polishing pad according to the recipe, and as the valve can be open and closed)  phase of a cycle and configured to close the valve during a recuperation phase (when the valve is closed, this phase occurs) of the cycle.
With respect to claim 11, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach wherein each cycle corresponds to polishing of a single substrate (the heating of the polishing pad relates to polishing) .
With respect to claim 12, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach wherein each cycle consists of a single dispense phase and a single recuperation phase. (this depends on how one views a cycle – a cycle could be a single opening and closing of the valve or of a polishing step, and also on-off control is known see Sone [0078], potherwise it is obvious to one of ordinary skill in the art to adjust the controller to open and close the valve once during a cycle).
With respect to claim 13, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach a temperature sensor (Sone, 19, [0060]) position to measure a temperature of the polishing pad.
With respect to claim 14, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach  that the controller is configured to receive a signal ([Sone, [0060] “Information on the detected temperature of the polishing pad surface is inputted to the temperature controller 20”)  representing the temperature of the polishing pad from the sensor and to set the target value (Sone, [0061], as modified for steam by Kim and Cocuzza) for the steam parameter based on the signal.
With respect to claim 15, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach wherein the controller is configured to set the target value on a cycle-by-cycle basis (Sone, [0064] – each step may comprise a cycle – concept applies to steam the same way for polishing pad temperature control, in furtherance of the goal of maintaining a desired polishing pad temperature, as each polishing step may require different parameters)
With respect to claim 16, the system of Sone, as modified by Kabasawa, Kim, and Hileman, teach wherein the controller is configured to set the target value on a continuous basis through a cycle (Sone, [0082] – although this is with an electric heater embodiment, the same concept applies to steam the same way for polishing pad temperature control, in furtherance of the goal of maintaining a desired polishing pad temperature).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone in view of Cocuzza, Kim (KR20040016495A),  Kabasawa, Hileman and Foerster (DE 102007054457 A1)
As in the above rejection of claim 1, over Sone in view of Cocuzza, Kim, Kabasawa, Hileman teach all the limitations of the claim except that a second valve or flow regulator in the fluid line between the first valve (280 in Kim) and the steam outlet, the second valve configured to controllably bleed pressure from the vessel and a proportional integral derivative control algorithm with the target value and measured value as inputs so as to control the second valve such that the measured value reaches the target value substantially just before the valve is opened according to the steam delivery schedule. 
Foerster teaches of a second valve (24, fig. 1), between a first valve (28) and the steam outlet (at 5), wherein the second valve configured to controllably ([0041]) bleed pressure from the vessel. As the valve is configured to control pressure, it would have been  ovbuous to apply the PID algorithm of Cocuzza, as explained above, where PID control is  “Use of PID calculations in control loops is well known to those skilled in the art” (Cocuzza, [0043]), and since, as taught by Cocuzza, that varying pressure of a steam generator is known by use of a PID algorithm, and that the valve of Foerster is used to control pressure, thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the valve of Foerster in the control of pressure in a steam generator. Additionally, Hileman also teaches (col 14, lines 27-50) of the use of valves to maintain pressure below a predetermined level, so thus in view of this teaching, and of others, the use of a PID algorithm to control pressure through a valve is obvious to one skilled in the art, before the effective filing date of the claimed invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone in view of Cocuzza, Kim, Kabasawa, and Hileman.
Claim 18 is a recitation of the limitations of the steam generator of claim 1, omitting the structure of the CMP machine.  Thus, the rejection of claim 1 applies in its entirety, with the exception of the following limitations: a platen to support a polishing pad; a carrier head to hold a substrate in contact with the polishing pad; a motor to generate relative motion between the platen and the carrier head; an arm extending over the platen having at least one opening oriented to deliver steam from the steam generator onto the polishing pad. One could see, as above, that the steam generator, as in Sone in view of Cocuzza, Kim, Kabasawa, and Hileman applied to claim 1, that an opening of the steam generator is configured to provide  steam to an polishing system.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone in view of Cocuzza, Kim, Kabasawa, and Hileman.
Claim 19 is a recitation of the limitations of the control system of claim 1, omitting the structure of the CMP machine and the steam generator.  Thus, the rejection of claim 1 applies in its entirety. One could see from the rejection of claim 1, the computer program product contained within the control system that performs all of the claimed functions of this independent claim.  The examiner would like to clarify that the examiner considers the temperature controller 20 in Sone, as modified, to be consisting of the processor (the means which controller process instructions/information), and a non-transitory computer readable medium, wherein the non-transitory computer readable medium of the temperature controller 20 is configured to access polishing process recipes (Sone, [0063]) which are stored as data in a non-transitory storage device (within substrate polishing apparatus 10 of Sone). The examiner is considering the elements of Sone, as modified to be non-transitory as the information contained within is not constantly changing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pham (US 20030186623 A1) discloses a polishing pad heater, wherein target parameters (hot water pressure and temperature) are controlled  based on the temperature of a polishing pad, and wherein a hot water heater uses said target parameters within a PID loop to control heater power to reach said target parameters. See Fig. 6B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723